DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Drawings
The text of 37 CFR 1.84(o) is as follows:
“(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.”  (Bold added).
The drawings are objected to under 37 CFR 1.84(o) in that certain drawing elements lack “suitable descriptive legends” that are “necessary for understanding of the drawing,” which “suitable descriptive legends” are hereby “required by the examiner” under 37 CFR 1.84(o) as listed in this section of the office action.  In Figure 1, the examiner hereby requires “suitable descriptive legends” for the following drawing elements: 2, 4, 6, and 8 (both).  In Figure 2, the examiner hereby requires “suitable descriptive legends” for the following drawing elements: 102, 104, 106, 108, 110, 112, 114, and 116.  In Figure 3, the examiner hereby requires “suitable descriptive legends” for the following drawing elements: 142, 144, and 146.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification
The specification is hereby objected to under 37 CFR 1.71(a) due to a lack of clarity at certain points.  Using the printed line numbering, on page 2 of the specification, each and every mention of claims on lines 3-6 makes the text unclear in that the number of claims and the type of claims pending may change during prosecution.  Using the printed line numbering, on page 4 of the specification, each and every mention of claims on lines 6-19 makes the text unclear in that the number of Correction is hereby required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 1-2 of claim 8, the use of the word, “non-transient” is unclear in context as to whether it modifies “carrier” (line 1) or “medium” (line 2), and as to whether it is used in the sense of non-transitory.
On lines 1-2 of claim 8, the term, “carrier medium” is indefinite and unclear in context as to whether it means a medium that holds a carrier, or a medium that is a carrier signal.  It is noted that the word, “medium” only occurs once in the specification, on page 4 at line 7, so that it is not clear what particularly is meant by the word, “medium.”  For purposes of examination, “carrier medium” is interpreted to mean a carrier signal.
Overall, claim 8 is indefinite and unclear in that it recites the word, “instructions” without clearly and definitely stating what those “instructions” are.

On line 1 of dependent claim 12, “The processor of claim 1” lacks antecedent basis in that there is no recitation of “a processor” in either claim 12 or in claim 1.
Overall, dependent claim 13 is indefinite and unclear in that it recites “a processor according to claim 1,” but claim 1 has nothing to do with a processor.
Overall, dependent claim 14 is indefinite and unclear in that it recites “a processor according to claim 1,” but claim 1 has nothing to do with a processor.
Overall, dependent claim 15 is indefinite and unclear in that it recites “a processor according to claim 1,” but claim 1 has nothing to do with a processor.
	
Rejection under 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to claiming a carrier wave as a “carrier medium,” which is given as an example of non-statutory subject matter in MPEP 2106.03, subsection I


Allowable Claims
The text of independent claim 1 is as follows:
“1. (Original) A method of determining spatial information regarding a vehicle, the method comprising: receiving at least one initial frame of frequency modulated continuous wave (FMCW) radar data, wherein the at least one initial frame includes spatial information regarding said vehicle associated with a radar signal reflected back from said vehicle via a surface of at least one stationary object other than said vehicle; receiving at least one further frame of frequency modulated continuous wave (FMCW) radar data, wherein the at least one further frame includes: spatial information regarding said vehicle associated with a radar signal reflected back from said vehicle via the surface of at least one stationary object other than said vehicle, and spatial information regarding said vehicle associated with a radar signal reflected directly back from the vehicle; and using the at least one initial frame of radar data to correct for static clutter associated with the at least one stationary object in the at least one further frame of radar data.”  (Bold added).
With respect to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-7 depends ultimately from allowable, independent claim 1, each of dependent claims 2-7 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 9 is as follows:
A processor configured to determine spatial information regarding a vehicle by: receiving at least one initial frame of frequency modulated continuous wave (FMCW) radar data, wherein the at least one initial frame includes spatial information regarding said vehicle associated with a radar signal reflected back from said vehicle via a surface of at least one stationary object other than said vehicle; receiving at least one further frame of frequency modulated continuous wave (FMCW) radar data, wherein the at least one further frame includes: spatial information regarding said vehicle associated with a radar signal reflected back from said vehicle via the surface of at least one stationary object other than said vehicle, and spatial information regarding said vehicle associated with a radar signal reflected directly back from the vehicle; and using the at least one initial frame of radar data to correct for static clutter associated with the at least one stationary object in the at least one further frame of radar data.”  (Bold added).
As for independent claim 9, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 10-11 depends ultimately from allowable, independent claim 9, each of dependent claims 10-11 is allowable for, at least, the reasons for which independent claim 9 is allowable.




Potentially-Allowable Subject Matter
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Doerry et al article is of general interest as relating to the processing of radar frame data.
Rust (‘650) is of general interest for showing a vehicle radar that uses radar frames in processing.
Barry (‘970) is of general interest for showing the use of frames for processing in the filtering of undesired signals.
Farmer (‘491) is of general interest for showing a system for processing vehicle radar data to determine if objects are stationary, where the processing is done with frames of data.
Campbell et al (‘135) is of general interest for showing a vehicle radar system for detecting motion, in which radar data frames are used in the processing, noting, for example, paragraphs 30, 91, 103-107, 134, 137, and 138.
Smith et al (‘919) is of general interest for showing a vehicle radar system for detecting motion, in which radar data frames are used in the processing, noting, for example, paragraphs 30, 91, 103-107, 134, 137, and 138.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648